                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MILISSA OPPENHEIM,                          :       Case No. 1:18-cv-888
                                             :
        Plaintiff,                           :       Judge Timothy S. Black
                                             :
 vs.                                         :
                                             :
 GANNETT SATELLITE                           :
 INFORMATION NETWORK, INC., et               :
 al.,                                        :
                                             :
        Defendants.                          :

                      CONDITIONAL ORDER OF DISMISSAL

       The Court being advised that the parties have reached an agreement to settle this

civil action;

       It is ORDERED that all claims in this action are hereby DISMISSED with

prejudice, provided that any of the parties may, upon good cause shown within 30 days,

move to reopen the action if settlement is not consummated. Also, if desired, the parties

may timely move to substitute a judgment entry contemplated by the settlement

agreement.

       The Court expressly and explicitly retains jurisdiction to enforce the settlement

agreement of the parties.

       IT IS SO ORDERED.

Date: 6/18/2019                                              s/ Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge
